Title: From George Washington to Thomas Johnson, 28 September 1789
From: Washington, George
To: Johnson, Thomas


          
            Dear Sir
            New York Septr 28th 1789.
          
          In assenting to the opinion that the due administration of Justice is the strongest cement of good Government, you will also agree with me that the first organization of the Judicial department is essential to the happiness of our Country, and to the stability of our political system—hence the selection of the fittest characters to expound the Laws, and dispense Justice has been an invariable object of my anxious concern.
          Consulting your domestic inclinations and the state of your health I yielded on a recent occasion, to the opinions of some of your friends who thought that you would not be prevailed on to leave your State to mingle in the administration of public affairs—But I found it impossible in selecting a character to preside in the District Court of Maryland, to refuse to, what I conceive to be, the public wish, and to the conviction of my own Mind, the necessity of nominating you to that Office—And I cannot but flatter myself that the same reasons which have led you to former sacrafices in the public service, will now operate to induce your acceptance of an appointment so highly interesting to your Country.
          As soon as the Acts, which are necessary accompaniments of the appointments can be got ready you will receive official notice of the latter. This letter is only to be considered as an early communication of my sentiments on this occasion and as a testimony of the sincere esteem and regard with which I am Dear Sir Yr most Obedt & Affecte Servt
          
            Go: Washington
          
        